HEAD, J.-
— The first charge requested by the defendants clearly assumes, as a fact, that Pick Roden was in peril, real or apparent, of his life or great bodily harm, at the time Dick Roden shot Hunt, and for this reason was properly refused. Furthermore, its effect is that Pick Roden was not required to retreat, although retreat would not have placed him in no greater peril than that in which he was already involved, or would not have placed him at any greater disadvantage. We understand the rule to be, that it is the duty of the defendant to retreat, unless thereby he would increase his peril or place himself at a disadvantage he was not already laboring under.— Gibson v. State, 89 Ala. 121; Davis v. State, 92 Ala. 20.
The second, third, fifth and sixth charges requested by defendants, ignore altogether the duty of retreat. The fifth also .pretermits all inquiry whether defendant, Pick Roden, was in imminent peril, real or apparent, of his life or great bodily harm. The general hypothesis of the charge, “and that what they did was not in self-defense,” is insufficient, in an instruction. The ingredients of self-defense should be set forth, and not left to the jury to be determined by their own construction. The sixth charge also improperly assumes, as a fact, that Hunt “was threatening to injure Pick Roden to such an extent as to produce great bodily harm or take his life.” The third charge is also faulty in its effort to define the apparent danger upon which a defendant has the right to act. In order to justify the shooting on apparent necessity, the circumstances must have been such as to *57induce tlie mind of a reasonably prudent person to entertain the belief tbat defendant was in imminent peril of life or great bodily barm.
Manifestly, tbe fourth charge misplaces tbe burden of proof of self-defense. Tbat burden is on tbe defendants and not tbe State
We find no error in tbe record and tbe judgment is affirmed.